per curiam:

Vistas las determinaciones de hecho y las conclusiones de derecho que sirven de base a la sentencia que dictó en este caso el Tribunal Superior, Sala de San Juan, con fecha 19 de marzo de 1954, y después de analizar toda la prueba que consta en autos, resolvemos que los tres errores apuntados en el alegato de la parte apelante carecen de mé-ritos.
*862No hay base alguna para dejar sin efecto las determinaciones de hecho en este caso y la impugnación de las mismas constituye en realidad el único fundamento de los dos primeros errores señalados. Véanse 32 L.P.R.A. Ap., R. 52; Wolff v. Hernández, 76 D.P.R. 650, 659-660 (1954); Carrión v. Tesorero de P. R., 79 D.P.R. 371, 385-386 (1956); United States v. United States Gypsum Co., 333 U. S. 364, 394-395 (1948); United States v. Yellow Cab Co., 338 U. S. 338, 341-342 (1949); 5 Moore, Federal Practice (2d ed. 1951) 2603-2647.
En cuanto al tercer error, es obvio que tomando en consideración todas las circunstancias que en este caso concurren, el tribunal sentenciador procedió correctamente al imponer al demandante las costas y $200 en concepto de honorarios de abogado. Véanse Torres v. Biaggi, 72 D.P.R. 869, 877 (1951) y los casos allí citados; Martín v. Torres, 79 D.P.R. 391, 393 (1956).
La parte apelante ha incurrido, a nuestro juicio, en manifiesta temeridad al instar un recurso de apelación en este caso, por lo cual procede imponerle la cantidad de $300 en concepto de honorarios de abogado en apelación que deberá pagar a los demandantes-apelados. Cf. Martínez & Márquez, Inc. v. Whitehead & Co., 79 D.P.R. 153 (1956); Pabón v. Morales, 79 D.P.R. 154 (1956); Martín v. Torres, 79 D.P.R. 391, 393 (1956); García v. Hernández, resuelto mediante Per Curiam de fecha 15 de noviembre de 1956.

La sentencia apelada será confirmada, condenándose además al apelante a pagar $300 en concepto de honorarios de abogado en apelación a las demandadas.